Citation Nr: 0112461	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-10 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to January 
1944.

The instant appeal arose from a February 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in San Juan, the Commonwealth of Puerto Rico, which 
granted a claim for an increased rating, to 10 percent, for 
schizophrenia.  Since this claim has not been withdrawn, an 
increased rating above 10 percent remains at issue on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits 
are awarded).


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of the VA with respect to the duty 
to assist and the duty to notify.  This change in the law is 
applicable to all claims, as here, filed before the date of 
enactment of the VCAA and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC. 16-92 (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board of Veterans' Appeals 
(Board) has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  The 
veteran contends, in substance, that his service-connected 
schizophrenia is more severe than the assigned disability 
evaluation suggests; therefore, he believes that an increased 
rating is warranted.  

The September 1999 VA examination indicated that the veteran 
was treated by a Dr. Rodriguez in Caguas.  Also of record is 
a February 1999 prescription form from a Dr. Celia Rodriguez 
Valdes which indicates that the veteran has delusions, ideas 
of persecution, and magical thinking.  He was prescribed 
Risperdal.  Because Dr. Rodriguez Valdes' treatment records 
are pertinent to the claim on appeal, her records pertaining 
to the veteran should be developed.

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted. Accordingly, 
the case is REMANDED for the following development:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence pertinent to his claim for 
an increased rating for schizophrenia 
that has not already been made part of 
the record, including treatment records, 
VA and non-VA, and should assist him in 
obtaining such evidence.  The appellant 
must adequately identify the records and 
provide any necessary authorization. 

2.  The RO should make efforts to obtain 
all records pertaining to the appellant's 
treatment by:  Dr. Celia Rodriguez 
Valdes, Calle La Pinta #BF-4, Bairoa, 
Caguas, P.R. 00726.  The appellant must 
provide the necessary authorization.  If 
the RO, after making reasonable efforts, 
is unable to obtain any of the adequately 
identified records sought, the RO shall 
notify the claimant that it is unable to 
obtain those records by identifying the 
records it is unable to obtain; 
explaining the efforts that it made to 
obtain those records; and describing any 
further action to be taken by the RO with 
respect to the claim.

3.  The RO should review the record and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed with 
regard to the veteran's claim.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issue in 
appellate status.  If the benefit remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.

The appellant has the right to submit additional evidence and 
argument on the matter Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


